DECISION
The application of the above-named defendant for a. review of' the sentence of 40 years for Infamous Crime Against Nature imposed on January 24, 1958, was fully heard and after a careful-consideration of the entire matter it is decided that: •
No change will be made in the sentence heretofore imposed.
The reason for the' decision is that this man was eligible for parole at the December 1968 meeting of the Parole Board and at-that time the Parole Board ordered a new psychiatric evalution and allowed the prisoner to return before the board in December 1970. The psychiatric report has now been received and the defendant will come before the Parole Board at that time. '
We thank Jack Morton, Esq., of the Montana Defender Project' for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, Chairman; Jack D. Shanstrom, Sid G. Stewart.